Exhibit 10.78

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

English Translation

Share Pledge Agreement

The Share Pledge Agreement (hereinafter referred to as “the Agreement”) is
entered into by and among the following parties on 31 July, 2014:

Baina Zhiyuan (Beijing) Technology Co., Ltd. (hereinafter referred to as “Baina
Zhiyuan (Beijing)”), a wholly foreign-owned limited liability company
incorporated in Beijing, China, whose registered address is located at South
2-1-6, Block A, # 1 Plant, No.5 A Xueyuan Road, Haidian District, Beijing;

Yongzhi Yang, a citizen of the People’s Republic of China with ID card No. * and
domiciled at 3/F, Building A2, Optics Valley Financial Harbor, No.77 Optics
Valley Avenue, East Lake High-tech Development Zone, Wuhan, Hubei, China;

Beijing Gamease Age Internet Technology Co., Ltd., a limited liability company
incorporated in Beijing, China, whose registered address is located at 2/F, East
Side Building, Jingyan Hotel, No.29 Shijingshan Road, Shijingshan District,
Beijing (collectively as “Shareholders” or “Pledgors” together with Yongzhi
Yang); and

Baina (Wuhan) Information Technology Co., Ltd. (hereinafter referred to as “the
Target Company”), a limited liability company incorporated inWuhan, China, whose
registered address is located at 3/F, Building A2, Optics Valley Financial
Harbor, No.77 Optics Valley Avenue, East Lake High-tech Development Zone, Wuhan,
Hubei.

The parties above are referred to severally as “any Party” and collectively as
“the Parties” herein.

Whereas:

 

1. Yongzhi Yang holds 40% equity of the Target Company, and Beijing Gamease Age
Internet Technology Co., Ltd. holds 60% equity of the Target Company; the
Shareholders together hold 100% equity of the Target Company;

The symbol ‘ * ’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.



--------------------------------------------------------------------------------

2. Baina Zhiyuan (Beijing) and the Target Company have signed the Exclusive
Services Agreement on 31 July, 2014 (the Exclusive Services Agreement and any
supplement or amendment thereto (if any) are hereinafter referred to as the
“Services Agreement”);

 

3. The Parties hereto have signed the Assignment Agreement in Relation to
Shareholders Rights (hereinafter referred to as “Shareholders Rights Agreement”)
and the Exclusive Call Option Agreement (hereinafter referred to as “Exclusive
Call Option Agreement”) on 31 July, 2014 (the Services Agreement, Shareholders
Rights Agreement, Exclusive Call Option Agreement and the Agreement are
hereinafter referred to as “Structural Agreement” collectively);

 

4. Shareholders agree to pledge 100% equity of the Target Company held by them
in total to Baina Zhiyuan (Beijing) to guarantee the full fulfilment of
contractual obligations (see Article 1.1 hereof for its definition); and, Baina
Zhiyuan (Beijing) agree to the pledge guarantee of the equity of the Target
Company provided by Shareholders.

The Parties hereby arrive at the Agreement as below:

 

1. Pledge

 

  1.1 Pledgors agree to pledge 100% equity of the Target Company held by them
(hereinafter referred to as “Pledged Equity”) to Baina Zhiyuan (Beijing)
(“Pledgee”) according to terms and conditions hereof to guarantee the full
fulfilment of contractual obligations (see the definition below). “Contractual
obligations” mentioned hereunder refer to all obligations and responsibilities
of as well as statements, undertakings and warranties made by Shareholders and
the Target Company under Structural Agreement.

 

  1.2 The scope of guarantee of Pledged Equity includes all service fees and
interests, forfeits (if any), compensations as well as all expenses for
realizing pledge rights (including but not limited to lawyer’s fees, arbitration
fees, and fees of evaluation and auction of Pledged Equity, all the aforesaid
fees are hereinafter referred to as “Guaranteed Debts” collectively) due to
Baina Zhiyuan (Beijing) under Structural Agreement;

 

  1.3 Pledgors and the Target Company agree to record the pledge condition of
Pledged Equity agreed hereunder into the unique register of shareholder of the
Target Company (the Target Company will not prepare any other register of
shareholders), and hand over the original of the said register of shareholders
and the originals of equity contribution certificates of the Target Company to
Baina Zhiyuan (Beijing) for custody within three days after the conclusion of
the Agreement.

 

2



--------------------------------------------------------------------------------

  1.4 Pledgors and the Target Company shall make the utmost efforts to complete
the share pledge registration formalities with relevant administration for
industry and commerce of the share pledge hereunder within 30 days after the
conclusion of the Agreement, and maintain the share pledge registration valid
continually.

 

2. Exercise of Pledge Rights

 

  2.1 If any contractual obligation is breached or not fulfilled, Baina Zhiyuan
(Beijing) shall be entitled to dispose of all or part of Pledged Equity of
either Shareholder of the Target Company (no matter whether the said Shareholder
breaches the contractual obligation), and be entitled to the preferential
payments of the fees set out in Article 1.2 hereof from proceeds from disposal
of the Pledged Equity.

 

  2.2 Baina Zhiyuan (Beijing) shall send a notice of default to Shareholders
when exercising pledge rights. Subject to Article 6.1 hereof, Baina Zhiyuan
(Beijing) may exercise rights of disposal of pledge rights at the same time of
or at any time after sending a notice of default according to Article 6.1.

 

  2.3 Shareholders shall not hinder Baina Zhiyuan (Beijing) from exercising
pledge rights according to the preceding paragraph, but shall provide all
necessary assistances for Baina Zhiyuan (Beijing) in exercising pledge rights
successfully.

 

  2.4 If proceeds from disposal of Pledged Equity in Article 2.1 are
insufficient to pay all fees set out Article 1.2, Shareholders shall be obliged
to make up the difference.

 

3. Earnings and Disposal of Pledged Equity

 

  3.1 In the validity period hereof, Pledgors can obtain dividends or bonuses of
Pledged Equity upon prior written consent of Baina Zhiyuan (Beijing). Pledgors
agree that, in the duration of pledge, Baina Zhiyuan (Beijing) shall be entitled
to collect all earnings of Pledged Equity (if any), including but not limited to
bonuses, dividends and other earnings of Pledged Equity, and Shareholders shall
pay such amounts to the bank account designated by Baina Zhiyuan (Beijing).

 

  3.2 The Parties agree that, in case of any event of default, Pledgee shall be
entitled to all remedy rights of default and powers enjoyed by them pursuant to
Chinese laws, Structural Agreement and the Agreement, including (but not limited
to) auction or sales of Pledged Equity to receive preferential compensations.
The Pledgee shall not be liable for any losses incurred by its reasonable
exercise of such rights and powers.

 

3



--------------------------------------------------------------------------------

  3.3 The Pledgee shall be entitled to designate a lawyer or other agent thereof
in writing to exercise any and all of the aforesaid rights and powers by proxy,
and the Pledgors shall not raise an objection to this.

 

  3.4 The Pledgee shall dispose of the proceeds obtained from the exercise of
its rights and powers in the following order:

First, pay all fees incurred by the disposal of Pledged Equity and the exercise
of its rights and powers (including lawyer’s fees and agent fees);

Second, pay due taxes incurred by the disposal of Pledged Equity; and

Third, repay Guaranteed Debts thereof.

 

  3.5 The Pledgee shall be entitled to exercise any default remedies thereof at
the same time or successively. The Pledgee does not need to exercise other
default remedies before exercising its right of auctioning or selling Pledged
Equity hereunder.

 

4. Statements, Warranties and Undertakings

 

  4.1 Pledgors make the following statements, warranties and undertakings to
Baina Zhiyuan (Beijing):

 

  (1) They have full powers to conclude the Agreement and fullfill obligations
hereunder; they have authorized representative to sign the Agreement and, from
the effective date of the Agreement, the terms hereof shall be legally binding
on them.

 

  (2) Pledged Equity can be pledged and transferred according to law, and they
are lawful holders of Pledged Equity and shareholders in the register of
shareholders of the Target Company, and have the right to pledge Pledged Equity
to Baina Zhiyuan (Beijing); Baina Zhiyuan (Beijing) will not be confronted with
any legal or virtual obstacles to its future exercise of pledge rights.

 

  (3) The Target Company is a limited liability company established and validly
subsisting pursuant to Chinese laws, and has been formally registered with the
competent administration for industry and commerce, and the registration remains
valid. The registered capital of the Target Company is RMB10 million and has
been paid up.

 

4



--------------------------------------------------------------------------------

  (4) Their execution, delivery and performance of the Agreement: (i) will not
currently or in the future, or after the receipt of the related notice or with
the passage of time, conflict with or violate any provision of (A) any contract
or other document which either Shareholder is a party there to or is binding
upon either Shareholder or assets thereof; (B) any law binding upon them;
(ii) will not incur any pledge or other encumbrances on its assets, or make any
other third party has the right to create any pledge or other encumbrances
thereon; (iii) will not give rise to the termination of or amendment to the
terms of any contract or other documents which either Shareholder is a party
thereto or are binding upon either Shareholder or assets thereof, or cause any
other third party has the right to terminate or amend the terms thereof;
(iv) will not make the approvals, permits or registration or others of any
applicable governmental authorities being suspended, revoked, damaged,
confiscated or cannot be renewed upon expiration.

 

  (5) Save as otherwise stipulated by Structural Agreement, Pledged Equity are
not involved in any mortgage, pledge or guarantee in any other form, priority,
statutory mortgage right, property preservation measures, seizure, custody,
leasehold, option or encumbrance in any other form (hereinafter referred to as
“Encumbrances”), therefore, the pledge hereunder constitutes the security
interests first in order of Pledged Equity.

 

  (6) Save as Baina Zhiyuan (Beijing) approves in writing in advance,
Shareholders shall not:

 

  (a) transfer or dispose of Pledged Equity in any other way. All behaviors of
intentional transfer of Pledged Equity of Pledgors shall be invalid. Proceeds
obtained by Pledgors from the transfer of Pledged Equity shall first be used to
pay off Guaranteed Debts for the Pledgee or be deposited at a third party agreed
with the Pledgee.

 

  (b) set or allow any third party to set any new pledge or any other security
interest on Pledged Equity. All or party of the pledge or any other security
interest set over Pledged Equity without the prior written consent of Pledgee
shall be invalid. Except the right of pre-emption of the Pledgee for all the
equity of the Target Company under the Exclusive Call Option Agreement, any
security interest or interest of any other third party and any other restriction
shall not be set on the equity of the Target Company; without the consent of the
Pledgee, no security interests or interest of any other third party and any
other restriction shall be set on equity of the Target Company.

 

5



--------------------------------------------------------------------------------

  (7) There are no pending or threatened, to the knowledge of Pledgors,
lawsuits, legal proceedings or claims against Pledgors, their properties or
Pledged Equity at any court or arbitral tribunal, or at any governmental agency
or administrative authority, which will have a material or adverse influence on
the economic position of Pledgors or their capacity of fulfilling obligations
and guarantee responsibilities hereunder.

 

  (8) Without the prior written consent of Baina Zhiyuan (Beijing), Pledgors
shall not commit any act incurring or probably incurring any depreciation of
Pledged Equity or damage to the pledge hereunder. If Pledged Equity dramatically
depreciates, therefore damaging rights of the Pledgee, Pledgors shall notify the
Pledgee immediately, provide other properties satisfactory to the Pledgee as
collaterals according to reasonable requirements of the Pledgee, and take
necessary actions to solve the aforesaid matter or reduce adverse influence
thereof. In the event of the aforesaid depreciation, the Pledgee may auction or
sell Pledged Equity on behalf of Pledgors at any time, and agree with Pledgors
about using proceeds from the auction or sales to pay off Guaranteed Debts in
advance or depositing such proceeds at a notary organ at the place where the
Pledgee is located (expenses arising therefrom shall be borne by Pledgors).
Additionally, as required by the Pledgee, Pledgors shall provide other
properties as collaterals. Pledgors further undertake that, in the validity
period hereof, operations of the Target Company will conform to Chinese laws in
all material respects, and the continuous validity of all business licenses and
qualifications of the Target Company will be maintained.

 

  (9) Pledgors shall comply with and execute all laws and regulations about the
pledge of rights, present to Baina Zhiyuan (Beijing) any notice, instruction or
suggestion concerning pledge rights issued or made by a relevant competent
authority within five days after receiving such notice, instruction or
suggestion, and follow such notice, instruction or suggestion at the same time,
or raise an objection and make relevant statements concerning such notice,
instruction or suggestion as reasonably required or approved by Baina Zhiyuan
(Beijing).

 

  (10) Upon prior written consent of the Pledgee, either Pledgor may accept the
equity of the Target Company held by the other Pledgor (if any) or subscribe new
registered capital of the Target Company. The equity accepted or the new
registered capital of the Target Company subscribed by the Pledgor are also
Pledged Equity. After the Pledgor accepts equity or completes the capital
increase of the Target Company, Pledgors and the Target Company shall record the
changed pledge of equity into the register of shareholders of the Target
Company, and handle share pledge registration formalities with relevant
administration for industry and commerce.

 

6



--------------------------------------------------------------------------------

  (11) Pledgors will promptly notify Baina Zhiyuan (Beijing) of any event
affecting Pledged Equity or any part of rights of Baina Zhiyuan (Beijing) or any
relevant notice received, and any undertaking or obligation specified hereunder
but changed by Shareholders, or any event probably influencing the undertaking
or obligation or any relevant notice received.

 

  (12) If Baina Zhiyuan (Beijing) needs a relevant certification, license, power
of attorney and any other legal document in disposing of Pledged Equity
according to agreements hereunder, Pledgors shall unconditionally provide the
aforesaid documents or ensure that Baina Zhiyuan (Beijing) can obtain such
documents, and provide all conveniences; once Pledged Equity are transferred to
Baina Zhiyuan (Beijing) or any beneficiary designated by it, Shareholders and/or
the Target Company will unconditionally handle all formalities required by laws
so that Baina Zhiyuan (Beijing) or any beneficiary designated by it can lawfully
and effectively obtains equity of the Target Company, including but not limited
to issuing relevant certifications, and singing a share transfer agreement and
relevant documents.

 

  (13) For the benefit of Baina Zhiyuan (Beijing), Shareholders will comply with
and fulfil all warranties, undertakings, agreements, statements and conditions.
If either Shareholder does not fulfil the warranties, undertakings, agreements,
statements or conditions thereof in whole or in part, the said Shareholder shall
compensate Baina Zhiyuan (Beijing) for all losses arising therefrom.

 

  (14) The Shareholders undertake to Baina Zhiyuan (Beijing) that they have made
all proper arrangements and sign all necessary documents to ensure that in the
case of their death, incapacity, bankruptcy, divorce, or other circumstances
under which their exercise of equity may be affected, their heirs, guardians,
creditors, spouses and other persons who may therefore obtain equity or related
rights, cannot affect or hinder the fulfillment of the Agreement.

 

  (15) The Shareholders further commit that, before Baina Zhiyuan (Beijing)
exercises the exclusive call option in accordance with the Exclusive Call Option
Agreement, if the actual Shareholders of the Target Company change due to their
death, bankruptcy, divorce, or other circumstances, their wills, divorce
agreements and debt agreements will be subject to the Agreement and the efficacy
hereof is superior to the wills, divorce agreements and debt agreements they
have entered into.

 

7



--------------------------------------------------------------------------------

  (16) Any Party undertakes to the other Parties that, the Parties will
immediately cancel the Agreement, once Chinese laws and practices allow Baina
Zhiyuan (Beijing) to directly hold more than half of equity of the Target
Company and Baina Zhiyuan (Beijing) and/or any controlled subsidiary thereof can
legally engage in Internet value-added telecom business (hereinafter referred to
as the “Value-added Telecom Business”), and all equity of the Target Company
held by Shareholders have been legally and effectively transferred to Baina
Zhiyuan (Beijing) and/or a person designated by it.

 

  4.2 Baina Zhiyuan (Beijing) undertakes that since Chinese laws and practices
allow Baina Zhiyuan Beijing to directly operate the Value-added Telecom
Business, it will exercise the exclusive call option under the Exclusive Call
Option Agreement as soon as possible to enable the direct operation of the
Value-added Telecom Business by Baina Zhiyuan (Beijing), and the termination of
Structural Agreement.

 

5. Validation, Term and Cancellation

 

  5.1 The Agreement shall take effect as of the date of affixing of signatures
of the Parties hereto, and be valid and irrevocable until all Structural
Agreement except the Agreement have been terminated or guaranteed contractual
obligations and responsibilities (including the liability for breach of the
Agreement arising from Pledgors and/or the Target Company violating Structural
Agreement) have been fully performed and The Pledgee’s grace for any default of
either Pledgor or its delay in exercise of any of its rights under Structural
Agreement shall not affect the Pledgee’s rights to require Pledgors and the
Target Company to perform Structural Agreement in accordance with Structural
Agreement at any time thereafter, or rights which the Pledgee shall enjoy after
either Pledgor or the Target Company violates Structural Agreement.

 

  5.2 The Parties shall handle examination, approval and registration
formalities of the extension of operation term of the Target Company within 3
months before expiry of the operation term in order to ensure the continuity of
the validity period hereof.

 

  5.3 If the Agreement or other Structural Agreement has or have been cancelled
or terminated in full, the Pledgee shall cancel share pledge hereunder as
required by Pledgors in writing, and Pledgors and the Target Company shall
record the cancellation of share pledge in the register of shareholders of the
Target Company and handle formalities of cancellation of share pledge
registration with competent administration for industry and commerce. Fees
incurred by the cancellation of share pledge shall be borne by Pledgors and the
Target Company.

 

8



--------------------------------------------------------------------------------

6. Liability for Breach of the Agreement

 

  6.1 If the Shareholders or the Target Company (hereinafter referred to as
“Breaching Party”) materially breach(s) any terms of the Agreement or fail(s) or
delay(s) to perform any obligation under the Agreement, it will constitute a
Breach under the Agreement (hereinafter referred to as a “Breach”), Baina
Zhiyuan (Beijing) has the right to ask the Breaching Party to make corrections
or take remedial measures within reasonable time. If the Breaching Party fails
to make corrections or take remedial measures within reasonable time or within
10 days after Baina Zhiyuan (Beijing) notifies the Breaching Party in writing
and asks for correction, then Baina Zhiyuan (Beijing) has the right to terminate
the Agreement and ask for damages from the Breaching Party;

 

  6.2 If Baina Zhiyuan (Beijing) breaches the Agreement, the Non-breaching Party
has no right to terminate or cancel the Agreement unless otherwise specified by
laws.

 

  6.3 Notwithstanding the other provisions of the Agreement, the provisions of
this Article shall survive the termination of the Agreement.

 

7. Governing Laws and Dispute Resolution

 

  7.1 The conclusion, validity, interpretation and dispute resolution of the
Agreement shall be governed by the Chinese laws.

 

  7.2 The Parties shall attempt in the first instance to resolve any and all the
disputes under the Agreement through friendly negotiations. If any dispute is
not resolved by friendly negotiations within thirty days after the occurrence of
such dispute, any Party may submit the dispute to Beijing Arbitration Commission
for arbitration by the arbitral tribunal consisting of one arbitrator in
accordance with the Arbitration Rules of Beijing Arbitration Commission in
effect at the time of applying for arbitration. The arbitrator shall be
appointed jointly by the Parties within ten days after the acceptance of
arbitration notice, or by Beijing Arbitration Commission if the arbitrator is
not appointed by the Parties within the specified time. The arbitration award
shall be final and binding on the Parties. During the pending arbitration,
except for the matters or obligations under dispute, the Parties shall continue
performing other obligations under the Agreement. Subject to the Chinese laws,
the arbitrator has the right to make an appropriate award according to the
factual conditions to give to Baina Zhiyuan (Beijing) appropriate legal
remedies, including: (1) remedies against the equity or assets of the Target
Company; (2) injunctive relief, such as requirements for the operation of the
Target Company, or the compulsory transfer of the assets of the Target Company;
or (3) arbitration award for the liquidation of the Target Company.

 

9



--------------------------------------------------------------------------------

  7.3 Subject to the Chinese laws, before the establishment of arbitral tribunal
by Beijing Arbitration Commission in accordance with Arbitration Rules or under
appropriate circumstances, any of the courts having jurisdiction at the
following locations shall have the right to make temporary relief measures to
support the arbitration: (1) Hong Kong Special Administrative Region; (2) Cayman
Islands; (3) registration place of the Target Company or domicile of the
Shareholders; and (4) the place where the main assets of MoboTap Inc., the
Target Company or shareholders are located.

 

  7.4 The documents concerning the proceedings, legal actions or procedures
(“judicial procedures”) arising out of or relating to the Agreement and the
documents required by the judicial procedures may be sent to any Party according
to Article 11.6 hereof. This Article is applicable to all the judicial
procedures taken at any time.

 

8. Confidentiality

 

  8.1 From time to time prior to and during the term of the Agreement, either
Party (“disclosing Party”) has disclosed or may disclose confidential
information (including but not limited to operation information, customer data,
financial data, contract, etc.) to the other Party (“receiving Party”). The
receiving Party shall keep the confidential information confidential and may not
use the confidential information for any purposes other than those specially set
forth hereunder. The foregoing provisions do not apply to the information that:
(a) can be shown to be known by the receiving Party by written records made
prior to disclosure by the disclosing Party; (b) enters or will enter into
public domain not for the receiving Party’s breach of the Agreement; (c) was
obtained by the receiving Party from a third party having no obligation of
confidentiality with respect to such information; and (d) was disclosed by any
Party as required by relevant laws, regulations, any regulatory authority and
rules formulated by it, court ruling or arbitration award, or disclosed to its
employees, agents, legal consultants or financial consultants (however, the
receiving Party shall ensure that the above personnel will abide by the relevant
terms and conditions under the Agreement and shall assume any and all the
liabilities arising from above personnel’s breach against the relevant terms and
conditions under the Agreement).

 

  8.2 The aforesaid confidentiality obligations shall continue for the Parties
hereto and shall survive the termination of the Agreement.

 

9. Force Majeure

 

  9.1 “Force majeure” refers to the unforeseeable, inevitably and/or insuperable
events which causes any Party hereto cannot perform the Agreement in whole or in
part. Such events include but are not limited to natural disaster, storm,
tornado, other bad weather condition, strike, shutout, lockout or other
industrial problem, war, riot, conspiracy, behaviour of an enemy country,
terrorist act, violence of a criminal organization, blockade, serious disease or
epidemic, earthquake or other crustal movement, flood, bomb explosion or other
explosion, fire, accident, a change stipulated by law or applicable change.

 

10



--------------------------------------------------------------------------------

  9.2 In the event of a force majeure event, any Party’s obligation affected by
force majeure hereunder shall automatically suspend in the delay period incurred
by force majeure, and the performance period of the said Party shall be extended
for a period equal to suspension period, and the said party shall be exempted
from any punishment or liability. In the event of force majeure, the Parties
shall immediately negotiate to seek a fair solution, and make all reasonable
efforts to minimize the influence of force majeure.

 

10. Change of Circumstances

 

  10.1 If at any time the promulgation or amendment to any Chinese law,
regulation or rule, a change in the interpretation or application of such law,
regulation or rule, or a change in relevant registration procedures makes the
Pledgee believe that maintaining the Agreement and pledge rights hereunder valid
and/or disposal of pledge rights hereunder become(s) illegal or run(s) counter
to such law, regulation or rule, Pledgors shall, according to a written
instruction and reasonable requirements of the Pledgee, immediately take any
action, and/or sign any agreement or other document as supplement hereto and in
a condition of not running counter to other terms of Structural Agreement
(including the Agreement), so as to:

 

  (1) maintain the Agreement and pledge rights hereunder valid;

 

  (2) facilitate the disposal of Pledged Equity in a way stipulated hereunder;
and/or

 

  (3) maintain or realize the guarantee set or intended to be set hereunder.

 

11. Miscellaneous

 

  11.1 After validation of the Agreement, any Party shall not arbitrarily alter
the Agreement save as agreed by the Parties in writing. Any alteration or
supplements to the Agreement shall be made in writing, except the rights under
the Agreement transferred by the Pledgee in accordance with the provisions in
Article 11.5. The alterations and supplements to the Agreement shall come into
effect only after being duly signed by the Parties hereto. If it is required by
relevant laws to obtain the permit from any government authority and/or go
through registration or filing formalities with any government authority for any
alternation or supplement to the Agreement, the Parties shall obtain such permit
and/or go through these registration or filing formalities in accordance with
the law.

 

11



--------------------------------------------------------------------------------

  11.2 If the Stock Exchange of Hong Kong Limited or other regulatory authority
makes a suggestion on amendment hereto, or any change in Rules Governing the
Listing of Securities on The Stock Exchange of Hong Kong Limited or relevant
requirements is related to the Agreement, the Parties shall revise the Agreement
accordingly.

 

  11.3 The Agreement supersedes all prior consultations, negotiations and
agreements made by and among the Parties with respect to that subject matter.

 

  11.4 No failure or any delay by any Party in exercising any right under the
Agreement shall constitute a waiver of that right; the exercise or partial
exercise of any right under the Agreement by any Party will not preclude the
further exercise of that right by such Party in the future.

 

  11.5 During the term of the Agreement, without the prior written consent of
other Parties, no Party may transfer any or all its rights or obligations
hereunder to any third party; however, Baina Zhiyuan (Beijing) has the right to
transfer any or all its rights or obligations hereunder. The Agreement is
binding on all the Parties hereto and their legal successors and assignees.

 

  11.6 If any Party sends a notice or written letter (including but not limited
to a written document or notice hereunder) to any other Party, the said Party
shall promptly post or transmit the notice or written letter the other Party by
letter or fax. If the notice or correspondence is sent by letter, the date of
receiving the notice or letter shall be the third working day after the letter
is posted; if the notice or letter is send by fax, the date of receiving shall
be next working day of sending the fax. All notices and correspondences shall be
sent as per the following contact information until any Party notifies the other
Parties of a change of contact information.

Baina Zhiyuan (Beijing) Technology Co., Ltd.

Contact: Shu Zheng

Address: 2-1-3/F, South Block A, 768 Creative Park, No.5 A Xueyuan Road, Haidian
District, Beijing

Fax: 010-82837686-812

Yongzhi Yang

Address: 3/F, Building A2, Optics Valley Financial Harbor, No.77 Optics Valley
Avenue, East Lake High-tech Development Zone, Wuhan, Hubei

Fax: 027-87782005-8056

 

12



--------------------------------------------------------------------------------

Beijing Gamease Age Internet Technology Co., Ltd.

Contact: Legal Department

Address: 2/F, East Side Building, Jingyan Hotel, No.29 Shijingshan Road,
Shijingshan District, Beijing

Fax: 010-61920961

Baina (Wuhan) Information Technology Co., Ltd.

Contact: Shu Zheng

Address: 3/F, Building A2, Optics Valley Financial Harbor, No.77 Optics Valley
Avenue, East Lake High-tech Development Zone, Wuhan, Hubei

Fax: 027-87782005-8506

 

  11.7 The Agreement shall be made in Chinese in four originals, with each Party
holding one. All originals have the same legal effect, and the Parties may sign
the counterparts of the Agreement separately.

 

13



--------------------------------------------------------------------------------

(This page is a signature page for Share Pledge Agreement)

Baina Zhiyuan (Beijing) Technology Co., Ltd. (corporate seal)

Legal Representative (or Authorized Representative):
                                        

Yongzhi Yang

Signature:                                         

Beijing Gamease Age Internet Technology Co., Ltd. (corporate seal)

Legal Representative (or Authorized Representative):
                                        

Baina (Wuhan) Information Technology Co., Ltd. (corporate seal)

Legal Representative (or Authorized Representative):
                                        

 

14